918 F.2d 955Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas SALYER, Plaintiff-Appellant,v.Joseph P. CONNORS, Sr., Trustee;  Paul R. Dean, Trustee;Thomas H. Saggau, Trustee;  William Miller, Trustee;  DonaldE. Pierce, Jr.;  United Mine Workers of America Health andRetirement Fund, Defendants-Appellees.
No. 90-2910.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 20, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (CA-89-148-B).
Douglas Salyer, appellant pro se.
Andree Marie St. Martin, UMWA Health & Retirement Funds, Washington, D.C., for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Douglas Salyer appeals from the district court's order granting defendants' motion for summary judgment and affirming a decision of the Trustees of the United Mine Workers of America 1974 Pension Plan to deny Salyer's application for a disability pension.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Salyer v. Connors, CA-89-148-B (W.D.Va. May 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED